DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
With regard to claim 1, the claim recites “metal(s)”. It is not necessary to put the parentheses around the “s” as the claim already recites “one or more” and thus one of ordinary skill in the art would understand the metal can be singular or plural. Thus, an amendment to recite “metals” is suggested for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 
With regard to claim 6, the claim recites the broad recitation “Group VIII metal”, and the claim also recites “preferably platinum” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regard to claim 7, the claim recites the broad recitation “0.1 to 3 wt%”, and the claim also recites “preferably 0.2 to 1 wt%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	For purposes of examination, the broader range in each claim will be the considered range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US 2004/0214713, cited on IDS of 06/24/2021).
With regard to claims 1-3 and 6, Buchanan teaches a process for conversion of ethylbenzene and xylene isomerization (paragraph [0002]) comprising contacting a feedstock comprising ethylbenzene and xylenes (paragraph [0033]) with a catalyst comprising a hydrogenation metal which is platinum (instant claim 6) (paragraph [0040]), ZSM-48 (paragraph [0039]) and a matrix (carrier) which is alumina (paragraph [0044]). Buchanan further teaches that the catalyst is formed into an extrudate having a quadralobe shape (instant claims 2 and 3) having a 1/16-inch (1.59 mm) diameter (paragraph [0063]). Buchanan does not provide enough information to determine the cross-sectional area or circumference to determine if the C/A ratio of the quadralobe of Buchanan is within the claimed range. However, the instant specification teaches that the extrudate preferably has a diameter of 1-2 mm (page 14, line 6), and the extrudate of Buchanan falls within this range. The instant specification also provides an example of a catalyst having a quadralobe shape which, when calculated, has a diameter of approximately 1/16 inch (page 18, QLSA, Table 1). Therefore, one of ordinary skill in the art would reasonably find it obvious that the quadralobe catalyst of Buchanan having a similar diameter within the preferred range and similar to the Example quadralobe has a C/A ratio within the claimed range of at least 3, absent any evidence to the contrary. 
	With regard to claim 5, Buchanan teaches that the zeolite is included in the catalyst in an amount of 10 to 80 wt% (paragraph [0045]), which overlaps the range of 30 to 70 wt% of instant claim 5. While Buchanan does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 7, Buchanan teaches that the hydrogenation metal is included in an amount of 0.1 to 2 wt% (paragraph [0042]), which is within the range of 0.1 to 3 wt% of instant claim 7. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US 2004/0214713, cited on IDS of 06/24/2021) as applied to claim 1 above, and further in view of Nenu et al. (US 2014/0179969).
With regard to claim 4, Buchanan teaches the process above, where the matrix (carrier) is alumina (paragraph [0044]).
Buchanan does not specify the average pore diameter of the alumina.
Nenu teaches a process for the conversion of ethylbenzene and xylenes into paraxylene (paragraph [0011]). Nenu teaches that a catalyst for the conversion comprises an inorganic binder (carrier) which has an average pore diameter of greater than 80 Å (paragraph [0030]), which is within the range of about 80Å or greater of instant claim 4. Nenu further teaches that the wide pore alumina is preferred (paragraph [0028]) because it allows greater interaction with the alkylaromatics (paragraph [0029]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wide pore alumina as the alumina of Buchanan, because Buchanan and Nenu each teach conversion of ethylbenzene and xylenes over a catalyst comprising an alumina carrier, and Nenu teaches that the wide pore alumina having a greater than 80Å average pore diameter is preferred due to allowing greater interaction with the alkylaromatics (paragraph [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772